AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON March 7, 2013 1933 Act File No. 33-53800 1940 Act File No. 811-07324 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [ 41 ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [ 42 ] (Check appropriate box or boxes) GARDNER LEWIS INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 285 Wilmington-West Chester Pike Chadds Ford, PA19317 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code:(513) 587-3400 CT Corporation System 155 Federal Street, Suite 700 Boston, MA 02110 (Name and Address of Agent for Service) With a copy to: Tina H. Bloom John H. Lively Ultimus Fund Solutions, LLC The Law Offices of John H. Lively & Associates, Inc. 225 Pictoria Drive, Suite 450 A Member Firm of the 1940 Act Law Group Cincinnati, Ohio 45246 2041 West 141st Terrace, Suite 119 Leawood, Kansas 66224 It is proposed that this filing will become effective (check appropriate box): /X/ immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.41 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.40 filedFebruary 28, 2013and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the "Securities Act") and the Investment Company Act of 1940, as amended (the “1940 Act”), the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 41 to its Registration Statement under the Securities Act and Amendment No. 42 to the Registration Statement under the 1940 Act to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Chadds Ford, Pennsylvania on this 7th day of March, 2013. GARDNER LEWIS INVESTMENT TRUST By: /s/ W. Whitfield Gardner Name: W. Whitfield Gardner Title: Chairman of the Board of Trustees and Chief Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 40 to the registration statement has been signed below by the following persons in the capacities and on the dates indicated: /s/ W. Whitfield Gardner Chairman March 7, 2013 W. Whitfield Gardner and Chief Executive Officer /s/ Mark J. Seger Treasurer March 7, 2013 Mark J. Seger and Chief Financial Officer * Trustee Jack E. Brinson * Trustee Theo H. Pitt, Jr. By: /s/ Tina H. Bloom Tina H. Bloom, Attorney-in-Fact* March 7, 2013 EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
